



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Asghar, 2021 ONCA 615

DATE: 20210910

DOCKET: M52345 &
    M52420

Benotto, Brown and Harvison Young JJ.A.

BETWEEN

Sajjad Asghar

Applicant (Moving Party)

and

Her Majesty the Queen in Right of Ontario

Respondent

Sajjad Asghar, in person

Karlson Leung, for the respondent

Heard: September 9, 2021 in writing

ENDORSEMENT

[1]

There are
two motions before the court: (i) the
    appellants request for a panel review of the order of Pepall J.A. dated April
    19, 2021; and (ii) the respondents r.  2.1.01(1) motion to dismiss the
    appeal as frivolous, vexatious and an abuse of process of the court. These
    reasons deal with both motions.

[2]

The appellant commenced an application against
    the respondent claiming that the respondent is responsible for a vast community
    of organized crime which has threatened him and used heavy volumes of hired
    women [who] have sabotaged [his] right to lawfully making a family besides
    finding any quality matrimonial connections. These women especially the white
    women have destroyed his right to love and sex. He sought an investigation
    into these allegations, and arrest of the perpetrators.

[3]

Myers J. dismissed the application on a r. 21
    motion, concluding that:

this application
    cannot succeed. In addition, this is a repeat of prior efforts by Mr. Asghar to
    seek similar relief at an earlier date.

[4]

Mr. Asghar sought to appeal to this court and
    moved for an order extending the time to appeal the order of Myers J. On April
    19, 2021, Pepall J.A. dismissed his motion concluding that the justice of the
    case does not favour an extension because the merits of the appeal are
    seriously lacking; the conclusion of Myers J. that the application could not
    succeed is unassailable; and the application is clearly frivolous,
    vexatious, and an abuse of process.

[5]

Mr. Asghar seeks a panel review of the order of
    Pepall J.A.

[6]

A panel review of a chambers judge decision is
    not a new determination. Here, the chambers judge made a discretionary
    decision. That decision is entitled to deference. The reviewing panel will not
    interfere absent legal error or misapprehension of a material fact. (See:
Machado
    v. Ontario Hockey Association
, 2019 ONCA 210, at para.
    9).

[7]

We see no error in principle or misapprehension
    and thus no basis to interfere with the decision.

[8]

Further, we agree with the chambers judge that the
    appeal is clearly frivolous, vexatious and an abuse of process. On this basis,
    the review motion is dismissed, and the r. 2.1 motion is allowed.

M.L. Benotto J.A.

David Brown J.A.

A. Harvison Young
    J.A.


